Citation Nr: 1128406	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  03-08 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include generalized anxiety disorder (GAD) and major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had service in the Army Reserves from February 1983 to February 1989, with an initial period of active duty for training (ACDUTRA) from March to July 1983.  The Veteran also had a period of service in the Virginia Army National Guard (VAANG) from March 1990 to January 1992, with active service in Saudi Arabia from November 1990 to March 1991 in support of Operations Desert Shield/Storm.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of July 2002 and January 2003 by the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran requested a hearing before a decision review officer (DRO) in March 2003 in connection with the current claims.  However, the Veteran subsequently withdrew his request for a hearing in a statement dated September 2003.  

The Veteran's claims were previously before the Board in November 2007 and February 2010 and were remanded at that time for additional evidentiary development, to include identifying and obtaining outstanding private and VA treatment records, as well as affording the Veteran a VA examination.  For reasons discussed in greater detail below, the Board finds substantial compliance with the remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.   The Veteran did not engage in combat and his statements that he rammed into or collided with a tank and subsequently administered first aid to a wounded soldier, witnessed the destruction of the Khobar Towers, was in close proximity to an explosion in Jubail, or was held at gunpoint while his convoy was hijacked, lack credibility. 
 
2.  An acquired psychiatric disorder, to include GAD and MDD, was not present in service, psychosis was not manifest to any degree within one year after active service, and any currently diagnosed acquired psychiatric disorder is not attributable to any event, injury, or disease during service.

3.  An acquired psychiatric disorder, to include GAD and MDD, is not etiologically related to a service-connected back disability, nor has it been aggravated by a service-connected back disability.

4.  The Veteran has a single service-connected disability, degenerative arthritis of the lumbar spine, which is evaluated as 20 percent disabling.  This disability does not satisfy the initial threshold level of severity for consideration of a total disability rated based on individual unemployability and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred within one year after the Veteran's discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  An acquired psychiatric disorder is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his currently diagnosed psychiatric disorder (other than PTSD) is related to his period of active military service in support of Operations Desert Shield/Storm.  The Veteran does not allege that the psychiatric disorder is related to his first period of active service in the Army Reserves.  In the alternative, the Board finds that a secondary service connection claim (i.e., that the Veteran's currently diagnosed psychiatric disorder is secondary to his service-connected back disability) is reasonably raised by the evidence of record as the Veteran has reported during the course of VA examinations that his depression was in part due to back pain.   

Preliminarily, the Board notes that the Veteran has been diagnosed with several psychiatric disabilities other than PTSD, including GAD and major depressive disorder (MDD).  In light of Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include GAD and MDD.

Establishing Service Connection 

Service connection may be granted for disease or injury incurred in or aggravated by service.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disorder such as psychosis is manifest to a compensable degree within one year after separation from active service, it may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  According to 38 C.F.R. § 3.384 (2010), the term "psychosis" includes the following: a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. App. 439 (1995), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amended regulation provides that any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the non-service-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claims (Court) ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  Allen, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the Court found that while § 1154(b) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  The Board also notes that 38 U.S.C.A. § 1154(a) provides that considerations shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the Veteran.

Factual Background and Analysis

The Veteran alleged the following stressful in service events: (1) he was gravely injured in a vehicle accident in December 1990 after ramming or colliding with an Iraqi tank; (2) he witnessed the destruction of Khobar Towers by a SCUD missile and was subsequently tasked with retrieving casualties; (3) when unloading ammunition at the port in Jubail, a car loaded with plastic explosives detonated (or was confiscated and could have detonated) approximately 600 yards from the Veteran; (4) he was held at gunpoint by Egyptian soldiers as they hijacked his convoy carrying explosives.

Service treatment records (STRs) associated with the Veteran's first period of service in the Army Reserves are negative for a diagnosis of or treatment for a psychiatric disorder.  As noted above, the Veteran also had a period of active service in the VAANG from October 1990 to April 1991, with service in Saudi Arabia from November 1990 to March 1991 in support of Operations Desert Shield/Storm.  Service personnel records (SPRs) associated with the claims file revealed that the Veteran was attached to the "1033d TRANS CO" as a heavy vehicle driver.

The Veteran was afforded a clinical evaluation and physical examination in March 1990 prior to entering the VAANG.  The clinical examination was essentially normal and no psychiatric abnormalities were found at that time.  The Veteran described his health as "good," and specifically denied ever having nervous trouble of any sort.  

The Veteran reported to sick call in February 1991 after having low back pain and radiating neck pain following a motor vehicle accident.  It was noted at that time that the Veteran walked into the clinic for treatment.  According to the Veteran, he was driving his tractor trailer and was stopped at a stop sign when a second tractor trailer passed by on the left side going in the same direction.  The second tractor trailer "cut over on" the Veteran's tractor trailer, causing an accident.  He denied striking his head, loss of consciousness, or bowel or bladder symptoms.  A physical examination was positive for right-sided sciatica and mild neck tenderness.  The impression was right-sided sciatica.  The examiner prescribed Motrin and bedrest for a period of 48 hours.

The Veteran returned to sick call in March 1991 after reporting continued low back pain following the aforementioned motor vehicle accident.  The Veteran was subsequently evacuated to Landstuhl Air Force Base and then to Andrews Air Force Base and Norfolk Naval Air Station for further treatment.  An air evacuation summary indicated that at the time of the accident, the right side of the truck was hit.  According to the Veteran, he was thrown into the windshield and back into his seat.  The Veteran reported low back pain with radiation to his right leg and foot since the accident.

In a Department of the Army memorandum dated April 1991, it was determined that the Veteran was authorized for follow-up medical treatment for low back pain.  A notation on the memorandum indicated that the Veteran sustained an injury in Saudi Arabia when his vehicle was allegedly struck by another "vehicle."   

While the Veteran was discharged from active duty in April 1991 following the expiration of his term of service, there was no separation examination report of record, nor was there any indication that he was afforded any such examination.  However, special orders dated April 1991 specifically indicated that the Veteran was "released from active duty, not by reason of physical disability" and subsequently reassigned to the 1033rd Transportation Company until March 1993, the terminal date of his reserve obligation.  

The Veteran was brought to a VA medical facility in June 1993 by local law enforcement officers after reporting suicidal thoughts.  Upon arriving at the VA medical facility, he denied expressing such thoughts.  Both the Veteran and his wife reported significant marital tension at that time, primarily related to the Veteran's inability to hold a job.  According to his wife, the Veteran quit approximately three to four jobs in the previous six months even though he had a young daughter to support.  The wife also indicated that she "lost trust" in the Veteran after he lied to her on several past occasions.  Following a mental status examination, the Veteran was initially found to have an Axis I diagnosis of adjustment disorder.  The Veteran was admitted for inpatient psychiatric treatment for a period of two days.  This Axis I diagnosis was later changed to "marital problems" and no psychiatric diagnosis was rendered at the time of discharge.  The Veteran returned to VA for additional care that same month and reported chronic back pain and increased financial stress since losing his job.  Following a mental status examination, the Veteran was diagnosed as having major depression.

The Veteran underwent a mental health evaluation at a VA medical facility in May 2002.  He stated that he worried about "everything," including his father's terminal cancer.  The examiner noted that the Veteran's past medical history was significant for depression and chronic back pain.  A notation on the examination report indicated that the Veteran "saw combat" in Desert Storm, but the Board notes that the nature of this claimed experience is not discussed.  Following a mental status examination, the Veteran was diagnosed as having generalized anxiety disorder (GAD) and depressive disorder.  

The Veteran was afforded a VA general medical examination (GME) in June 2002.  At the time of the examination, it was noted that the Veteran lived in a VA domiciliary unit.  He reported that he served in the National Guard during the Persian Gulf War as a tractor trailer truck driver.  The Veteran related one instance in which his vehicle was hit by an Egyptian tank as he attempted to deliver ammunition.  According to the Veteran, the impact lifted the driver's side of the vehicle off the ground.  He was subsequently given medication and a neck brace and evacuated to Germany for additional care.  

The Veteran also stated that he "worries about everything," including Kuwaiti children who lost limbs or eyes as well as the "Iraqi shooting at his Unit while stationed in the Persian Gulf."  The Veteran also expressed concern about his father's terminal medical condition and the fact that his mother was hit by a car when he was a small child.  It was noted at the time of the examination, however, that both of the Veteran's parents were alive.  The Veteran also reported stress from "going to appointments, and being without a job or income."  The examiner noted that the Veteran's usual occupation was as a crew chief for building floor and roof trusses.  Prior to this, the Veteran worked in a body shop as a mechanic's helper.  

Following the examination, the Veteran was diagnosed as having anxiety and depression, among other conditions.  With respect to the Veteran's employability, the examiner noted that "because of his age of 37, it is hopeful that this veteran could be rehabilitated in a job that would not require repetitive bending or heavy lifting."  The examiner also noted that the Veteran would require ongoing treatment and re-evaluation of his anxiety and depression.     

The Veteran sought additional VA care in June 2002 and underwent a psychological consultation.  He reported to the VA domiciliary unit approximately four months prior to this appointment because he could no longer work.  The Veteran attributed this situation to physical problems which allegedly stemmed from an in-service traffic accident.  The Veteran reported feeling "stressed out" about everything and indicated, at the age of 37, no desire to work again.  The examiner pointed out, however, that the Veteran did not claim that "nervous problems" caused him to stop working.  The examiner also determined that the Veteran was not a good candidate for ongoing conventional psychotherapy, in part because:

[the Veteran's] multiple neurotic complaints are principally a result of the attempts of an inadequate and passive-dependent individual to cope with the normal demands of adult life.  As such, they are characterologically based and therefore extremely resistant to change.  

Additionally, he is motivated not to give up his symptomatolgy due to its being the basis for his disability claims, which he regards as the only viable means of future financial support.  He is rather naïve and apathetic, with a concrete view of his situation and limited introspective ability.  He has no positive goals in terms of rehabilitation and return to a productive lifestyle.  Therefore, there is little to work toward within a psychotherapeutic context.    
    
Associated with the claims file is the Veteran's application for Social Security Disability (SSD) benefits.  The Veteran was awarded these benefits, effective March 5, 2002.  The primary diagnosis listed in these documents was affective/ mood disorder with a secondary diagnosis of organic mental disorder.  The Veteran was afforded private psychological examinations in connection with his application for SSD benefits.

For instance, the first such evaluation occurred in June 2002.  The Veteran indicated at that time that he sought disability benefits for depression, among other conditions.  It was noted that the Veteran quit school in the eleventh grade and eventually obtained his general equivalency diploma (GED).  The Veteran described his childhood as difficult due to his father's alcoholism.  The examiner noted that the Veteran most recently worked for a corporation until 2002, at which time he quit due to vision problems.  The examiner also noted that the Veteran held at least three different jobs prior to that time, none lasting more than 18 months.  Following a mental status examination, the Veteran was diagnosed as having dysthymic disorder.  The examiner recommended the Veteran for further psychiatric treatment.     

A VA domiciliary physician's note dated October 2002 noted that the Veteran's past medical history was significant for GAD, depression, and obsessive compulsive disorder, the latter due to obsessive fears and rituals.  The etiology of these fears and rituals was not discussed.

The Veteran underwent another VA mental health evaluation in February 2003.  The Veteran indicated that he was injured in a motor vehicle accident while serving in the Persian Gulf and was subsequently evacuated to Germany for additional care.  It was noted at the time of the examination that the Veteran completed 12 years of education and that he typically worked as a crew chief at a truss plant.  However, it was also noted that the Veteran had neither a valid driver's license nor an automobile available for his use.  The Veteran indicated that his father recently died and his brother was hospitalized.  The Veteran also reporting difficulty getting along with his mother and siblings.  

Although the Veteran acknowledged one inpatient psychiatric hospitalization in the past, he denied receiving pension for a psychiatric disability.  Following a mental status examination, the impression was cannabis abuse, rule out major depression.  Other psychosocial or environmental problems listed included: unemployed, homelessness, and grief over his father death and brother's surgery.

The Veteran presented to a VA substance abuse treatment program psychiatry appointment in March 2003.  According to the examiner, the Veteran described in a "very dramatic way" episodes of anger, lack of control, and thoughts of hurting others, including threatening his mother-in-law with a samurai sword while standing on the hood of a car.  The Veteran also minimized the impact of his marijuana use and related numerous symptoms which he thought were indicative of PTSD.  The examiner diagnosed the Veteran as having GAD and also listed the following provisional diagnoses: social phobia, PTSD, factitious disorder, and malingering.

The Veteran was afforded a follow-up psychological evaluation in June 2003 in connection with his receipt of SSD benefits.  The Veteran was last employed at a truss plant for four or five years (until two years prior to the examination).  He quit due to "medical reasons" and then worked at a body shop for one year.  He also worked with another private company for about one year.  The examiner noted that the Veteran was "very confused and disoriented" during the examination.  According to the Veteran, he was involved in a vehicle accident while stationed in Saudi Arabia when his tractor trailer hit a tank.  The Veteran further indicated that he sustained head and spinal cord injuries as a result of this incident.    

The impression was cognitive disorder, not otherwise specified, and recurrent major depression with psychotic features.  The examiner also noted the Veteran's past history of an in-service head injury and concluded that he presented as "someone who does have an organic impairment."  The examiner recommended additional psychiatric and neurological care.  A follow-up examination in July 2003 described the Veteran as an individual whose cognitive functioning fell in the mild mental retardation range.  The examiner also noted evidence of deteriorated cognitive functioning at that time.  

The Veteran was also afforded a VA psychiatric consultation in July 2003.  At that time, he reported past service in Jubail and Dhahran, Saudi Arabia as a "heavy wheeled vehicle" driver.  According to the Veteran, he was in danger immediately upon arriving in Saudi Arabia, and well before the "shooting war" began.  In particular, the Veteran related the following in-service stressors: (1) unloading ammunition at the port in Jubail when a car loaded with plastic explosives was approximately 600 yards from the Veteran and might have exploded; (2) as a truck driver, he recounted multiple instances in which he was run off of the road or side-swiped by other vehicles; (3) he witnessed a SCUD missile attack on Khobar Towers from a distance of a half mile and was subsequently dispatched to "pick up casualties;" (4) the Veteran's tractor trailer collided with a burning tank, after which he rescued an injured comrade.  

The Veteran also self-reported symptoms such as irritability, violent or aggressive behavior, hypervigilance, impaired sleep, poor concentration, and an exaggerated startle response.  The Veteran further added that his mother was injured after being struck by a car when he was 10 or 11 years old.  According to the Veteran, his mother resorted to abusive corporal punishment thereafter.  Following a mental status examination, the Veteran was diagnosed as having PTSD and severe, recurrent, psychotic major depression with a history of cannabis abuse.  The examiner sought to rule out trichotillomania.  Other psychosocial or environmental problems listed included:  combat exposure, physical disability, and unstable childhood background.  The examiner also diagnosed the Veteran as having a personality disorder, NOS, as a result of his dysfunctional family background and present behavior style, which was marked by significant interpersonal disruption.  According to the examiner, the Veteran's PTSD with associated major depression was the result of his service in the Persian Gulf War.

VA administered a PTSD Compensation and Pension (C&P) examination in March 2004.  The Veteran related a difficult childhood in which he witnessed his mother being struck by a car as she attempted to cross the street.  The Veteran also indicated that his mother later abandoned the family and that he joined the Army to escape from a turbulent home life.  With regard to the Veteran's service in the Persian Gulf, he described a situation in which he purposely drove his truck into an Iraqi tank during a sandstorm, causing the tank to explode.  According to the Veteran, he was subsequently hospitalized following this incident.  Following a review of the claims file and mental status examination, the examiner indicated that he found no evidence that the Veteran's truck hit a tank at any time during the Persian Gulf War.  The examiner also indicated that the Veteran's description of this incident varied when compared to the version he told to a VA examiner in July 2003.  The examiner further stated that "if the veteran's accounts [of the claimed tank incident] are indeed true, and can be verified, then I would conclude that the veteran does meet the DSM-IV stressor criterion for PTSD."  However, "at this point I have doubts about a diagnosis of PTSD related to Gulf War service."  
Moreover, the examiner observed that the Veteran's descriptions of PTSD symptoms became more elaborate and detailed following his domiciliary admission and exposure to other veterans with PTSD.  The impression was chronic, moderate PTSD from witnessing his mother's near-death experience when he was 11 years old.  The examiner also diagnosed the Veteran as having dysthymic disorder, secondary to PTSD and indicated that there appeared to be a characterological personality disorder stemming from childhood.  This personality disorder, according to the examiner, was exacerbated by the Veteran's childhood PTSD.

The Veteran was afforded another VA GME in September 2005.  According to the Veteran, his anxiety began in 1991 due to worries about unspecified in-service duties.  He also indicated that his psychiatric condition got progressively worse since that time and that he had a "poor" response to treatment to date.  The examiner conducted a mental status examination and diagnosed the Veteran as having anxiety and depression.

Also associated with the claims file are private treatment records from Indian Path Medical Center and Wellmont Holston Valley Medical Center.  A careful review of these records, however, was negative for psychiatric treatment.

As noted above, the Veteran's claims were previously before the Board in November 2007 and were remanded at that time for additional evidentiary development.  In particular, the Veteran was instructed to provide specific information concerning all of the claimed in-service stressors, including the location and date of the claimed stressors as well as information about the unit to which the Veteran was assigned at that time.  The Veteran provided no such response and it appears that the RO, on its own accord, submitted a request to the United States Army and Joint Services Records Research Center (JSRRC) in an effort to verify the occurrence of the Veteran's claimed stressors in this case.  

In March 2008, the RO contacted the JSRRC in an effort to verify the occurrence of the Veteran's claimed stressors in this case.  With regard to the SCUD missile attack on Khobar Towers, the JSRRC indicated that Khobar Towers, Dhahran, Saudi Arabia was the main base for the Virginia Army National Guard's 1030th Engineer Battalion, of which the 1033rd Transportation Company was a member.  Citing to an Information Paper regarding Iraq's use of SCUD missiles during Operation Desert Storm, the JSRRC indicated that Dhahran was subjected to seven SCUD missile attacks during the period January 20 to February 26, 1991.  In particular, on February 25, 1991, a SCUD missile hit a military barracks in Al Khobar, a suburb of Dhahran, killing 28 soldiers and injuring over 100.  The response from the JSRRC contained no information about the Veteran's other claimed in-service stressors.

The Veteran was afforded another VA C&P PTSD examination in June 2009.  The examiner diagnosed him as having moderate major depressive disorder without psychotic features, as well as recurrent, intermittent panic attacks.  The examiner described the Veteran as "socially and vocationally dysfunctional" due to a combination of chronic depression and anxiety unrelated to service.  The examiner also noted that the Veteran appeared to be "characterologically inadequate" and a dependent individual incapable of meeting the demands of normal adult living.  According to the examiner, these symptoms were unrelated to his period of active service.  In fact, the examiner noted that the Veteran attributed these symptoms at least in part to his chronic, severe low back pain and dislike of crowds.  The examiner also noted that the Veteran's childhood experience of witnessing his mother being struck by a car appeared to have no current psychological significance.  

Although the Veteran referenced an in-service motor vehicle accident, the examiner pointed out that the Veteran did not cite this incident as having produced a chronic psychiatric condition, nor was there evidence of record that it did so.  Additionally, the examiner noted that the Veteran continued to experience significant limitations in daily functioning due to a combination of low back pain, chronic depression, occasional panic attacks, and characterological dependency and inadequacy.  According to the examiner, there was insufficient evidence to link any of the Veteran's symptoms to psychological stress exposure in service.  The examiner further noted that the March 2004 examiner expressed doubts about the service-connected nature of the Veteran's complaints, and in the June 2009 VA examiner's opinion, this most recent VA C&P examination "confirms these doubts in that the current evidence for service-related PTSD does not meet the DSM-IV criteria for this condition." 

The Veteran was afforded another VA C&P psychiatric examination in May 2010.  The examiner reviewed the claims file.  According to the Veteran, he experienced physical and sexual abuse as a child and later witnessed his mother being hit by a car.  It was also noted that the Veteran dropped out of high school in the 11th grade, but later earned his GED.  The Veteran denied in-service combat exposure.  He self-reported frequent psychiatric symptoms, as well as difficulty performing activities of daily living (ADLs).  However, the Veteran attributed these difficulties to physical limitations, including chronic pain.  He denied any limitations secondary to his psychiatric problems.  The examiner also noted that the Veteran was previously employed building roof trusses.  He had not worked in 10 to 20 years.  The Veteran stated that he was unable to work and that he received Social Security Disability benefits.  He was unable to recall the disability or disabilities for which he received this compensation.  Following a psychiatric assessment, the examiner diagnosed the Veteran as having mild mental retardation, panic disorder with agoraphobia, GAD, depressive disorder NOS, and malingering.  In addition, the examiner stated:

Panic attacks are secondary to Panic Disorder.  Excessive worry about a number of topics and associated sleep disturbance is secondary to GAD.  Occasional, transient periods of depressed mood are secondary to Depressive Disorder NOS, and are in response to transient psychological stressors combined with low intellectually functioning, characterlogic structure, and poor coping skills.  

The examiner reiterated that the Veteran had a "very chaotic and dysfunctional childhood" which likely contributed to pathological characterlogic traits and poor coping skills in adulthood.  This, in combination with documented borderline intellectual functioning, made effective adaptation, coping, and social integration a challenge, according to the examiner.  The examiner further stated:

There is no evidence, from current evaluation, or the multitude of previous evaluations from skilled diagnosticians, that the identified psychiatric disorders are related to duty in the armed forces.  There is also no credible evidence to support the contention that these disorders are proximately due to other service-connected conditions, or have in any way been aggravated by the service-connected conditions. 

In reaching these conclusions, the examiner noted that diagnoses can only be based on the presentation of current symptoms, history of symptoms, or documentation of consistent symptom reporting in the past.  However, the Veteran had several psychiatric diagnoses over the years, including anxiety, affective, and cognitive disorders.  According to the examiner, a review of the record revealed that periods of affective instability were transient and appeared to be related to psychosocial disruptions, such as marital strife, combined with overall general poor coping skills and ingrained characterlogical traits, rather than a chronic, recurring and remitting affective disturbance.  The examiner further observed that the Veteran's presentation seemed to change over time, and may have reflected more his efforts to affect secondary gain that his true psychological status.  

In summary, the examiner concluded that an acquired psychiatric disorder was not caused by or a result of the Veteran's period of active military service.  The examiner also determined that the psychiatric disability was not proximately due to or aggravated by a service-connected disability.  The examiner relied on a review of the claims file, interview with the Veteran, an "extensive" discussion of the evidence, including many psychiatric diagnostic interviews, psychiatric and psychological treatment records, psychiatric C&P examination reports, SSD examinations, and "more than 20 years of clinical experience. . ." in reaching these conclusions.

The Veteran did not submit any additional evidence following the issuance of the March 2011 supplemental statement of the case (SSOC) which could be used to support his claims.

I.  Acquired Psychiatric Disorder

Given the evidence of record, the Board concludes that the preponderance of the evidence is against a finding of service connection for an acquired psychiatric disorder other than PTSD in this case.  As noted above, the Veteran attributed his currently diagnosed psychiatric disorder to his period of active service (and specifically his service in support of Operations Desert Shield/Storm ), chronic back pain, and/or a dislike of crowds.  Preliminarily, the Veteran's claim of entitlement to service connection for PTSD was denied by way of a Board decision in February 2010.

Initially, the Board points out that the March 2004 VA examiner suggested that the Veteran experienced a childhood psychiatric disorder as a consequence of his traumatic upbringing.  Generally, veterans are presumed to have entered service in sound condition as to their health.  See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The presumption of sound condition provides:

[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby, 1 Vet. App. at 227. According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting injury or disease will be considered to have been aggravated by active . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."

A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  38 C.F.R. §§ 3.303(c), 3.304(b) (2010); Crowe v. Brown, 7 Vet. App. 238 (1994). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2010).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this regard, there is competing medical evidence of record as to whether the Veteran's acquired psychiatric disorder existed prior to his period of active service.  On one hand, the March 2004 VA C&P examiner suggested that the Veteran experienced a childhood psychiatric disorder as a consequence of his traumatic upbringing.  On the other hand, Veteran's STRs were negative for a diagnosis of or treatment for a psychiatric disorder and the Veteran specifically denied having any psychiatric problems.  

The Board observes that the presumption of soundness applies in this case and it has not been rebutted based on the evidence of record.  The totality of the medical evidence does not constitute clear and unmistakable evidence that the onset of the Veteran's psychiatric symptoms began prior to his period of active service.  While the March 2004 VA C&P examiner speculated that the Veteran's psychiatric symptoms began in childhood due to his traumatic upbringing, the examiner did not provide a rationale to support this conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  
  
In contrast, the Veteran's STRs were negative for a diagnosis of or treatment for a psychiatric disorder and he specifically denied having any psychiatric problems.  Furthermore, there is no evidence of record to refute the Veteran's contentions in this regard.  The Board finds the STRs (and the Veteran's contentions contained therein) to be highly probative evidence on the issue of whether the Veteran had a psychiatric disorder which existed prior to his period of active service.  In particular, the STRs were generated contemporaneously to the time when the Veteran entered service and the responses provided therein were the product of a physical examination, psychiatric assessment, and interview with the Veteran by a medical professional.  Accordingly, the presumption of soundness applies in this case as it has not been rebutted by clear and unmistakable evidence. 

As noted above, the Veteran alleged the following stressful in-service events: (1) he was gravely injured in a vehicle accident in December 1990 after ramming into or colliding with an Iraqi tank; (2) he witnessed the destruction of Khobar Towers by a SCUD missile and was subsequently tasked with retrieving casualties; (3) when unloading ammunition at the port in Jubail, a car loaded with plastic explosives detonated (or was confiscated and could have exploded) approximately 600 yards from the Veteran; (4) he was held at gunpoint by Egyptian soldiers as they hijacked his convoy carrying explosives.

The next threshold question in this case requires a determination as to whether the Veteran was engaged in "combat" for the purposes of applying 38 U.S.C.A. § 1154.  The Board finds that he did not.  The Veteran's records do not reflect, and he has not alleged, that he received any of the decorations or awards traditionally associated with someone having engaged in combat such as the Combat Infantryman Badge, Purple Heart, or other awards signifying valor that could support a finding of having engaged in combat.  In fact, SPRs revealed that the Veteran was stationed with the VAANG's 1033rd Transportation Company in Saudi Arabia, during which time his primary duty was as a motor transport operator.  The Veteran's decorations included the Army Service Ribbon, National Defense Service Medal, and Marksman (M16) Badge.  The Veteran's job duties as a heavy vehicle driver and the decorations awarded for his service are not indicative of an individual having been engaged combat with the enemy.
  
The Board is aware that the Veteran reported non-specific incidents during the pendency of the appeal such as being shot at, seeing dead bodies, or being run off of the road while driving his tractor trailer.  See generally May 2002, June 2002, and July 2003 VA psychiatric treatment notes.  The Veteran also stated in a March 2004 VA C&P examination report that he purposely drove his truck into an Iraqi tank during a sandstorm in an attempt to disable it.  This claimed successful action, according to the Veteran, caused the tank to explode and in his opinion, constituted combat with the enemy.  This story is in marked contrast to the version he told a VA examiner in July 2003.  

At that time, the Veteran stated that his tractor trailer collided with a burning tank even though he tried to avoid it.  He also claimed to have rescued a wounded comrade despite being seriously injured himself.  In both instances, the Board notes that the Veteran provided conflicting accounts to VA examiners of the nature and extent of the accident and of his injuries, as well as of the injuries of those fellow soldiers purportedly involved in the accident with him.  See also, June 2003 SSD examination report (noting that the Veteran sustained head and spinal cord injuries as a result of the accident); May 2010 VA C&P examination report (denying any in-service combat exposure).

The Board concedes that the Veteran was injured in a motor vehicle accident in service.  STRs associated with the claims file revealed that the Veteran sought care at sick call in February 1991 on a walk-in basis after the accident.  According to the Veteran at that time, he was driving his tractor trailer and was stopped at a stop sign when a second tractor trailer "cut over on" the Veteran's tractor trailer, resulting in an accident.  He denied striking his head or experiencing loss of consciousness.  Although the Veteran was subsequently evacuated for further treatment of his chronic low back pain, an air evacuation summary indicated that, according to the Veteran, he was thrown into the windshield and back into his seat as a result of the accident.  In addition, an April 1991 Department of the Army memorandum indicated that the Veteran sustained an injury in Saudi Arabia when his vehicle was allegedly struck by another "vehicle."

The Veteran's extensive medical records pertaining to this incident, including the subsequent post-evacuation records, were completely negative for any references to combat or to the Veteran's tractor trailer either ramming into or colliding with a tank of any kind.  Similarly, there is no evidence of record, other than the Veteran's own statements, which showed that he rendered first aid to a wounded soldier or that he had the necessary training or acquired the necessary skills to do so.  Significantly, there is no evidence of record to support the occurrence of this incident as the Veteran described it.  The mere fact that the Veteran was involved in a motor vehicle accident in service is insufficient to support a finding that the Veteran engaged in combat, particularly where, as here, the record clearly showed the true nature and circumstances of the in-service accident.  In this case, the Veteran's assertions are not credible.  Instead, the Board finds credible and probative the information contained in the SPRs and STRs, which were created contemporaneously in time to the in-service incident. 

As such, the Board finds that any statements made by the Veteran pertaining to his alleged "combat" with the enemy, his ramming into and/or colliding with an enemy tank, or his subsequent administration of first aid to a wounded comrade following the vehicle accident lack credibility in light of the information and evidence described above.  The Board also notes that the Veteran's statements concerning the circumstances of his claimed in-service vehicle accident served as the basis for his currently diagnosed PTSD and major depressive disorder.  See July 2003 VA psychiatric report.  Accordingly, the evidence does not show that the Veteran engaged in combat sufficient to trigger the application of 38 U.S.C.A. § 1154.
  
While the Board may not reject a favorable medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 
However, evidence that is simply information recorded by a medical examiner, unenhanced by additional medical comment by that examiner, does not constitute "competent medical evidence" and a bare transcription of lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  See Howell v. Nicholson, 19 Vet. App. 535, 539 (2006); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, an opinion based on an inaccurate history has essentially no probative value.  See Kightly v. Brown, 6 Vet.App. 200, 205-06 (1994).   
  
In light of the Board's determination that any statements made by the Veteran pertaining to his alleged "combat" with the enemy, his ramming into and/or colliding with an enemy tank, or his subsequent administration of first aid to a wounded soldier following the accident, lack credibility, the Board further finds that any medical opinions of record, such as the May 2002, June 2002, and July 2003 VA opinions, which indicated that the Veteran either "saw combat" or "had combat exposure" as a result of this in-service accident, or which linked the currently diagnosed psychiatric disorder, including major depression, generalized anxiety disorder, and depression, to the in-service accident as described by the Veteran are entitled to limited probative value because these diagnoses and opinions were based on an inaccurate factual history provided by the Veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006) (finding that reliance on a veteran's statements renders a medical opinion incredible only if the Board rejects the statements of a veteran); see also, Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (finding Board may reject medical opinion based on facts provided by a veteran previously found to be inaccurate).

The Board's conclusion in this regard is buttressed by the opinions expressed in VA examinations conducted in June 2002, March 2004, July 2009, and May 2010.  As discussed in detail above, the June 2002 VA examiner characterized the Veteran as an "inadequate and passive-dependent individual" who lacked the ability to cope with the normal demands of adult life.  See also, March 2004, June 2009, and May 2010 VA C&P examination reports (noting that the Veteran had an inadequate and dependent personality, flawed character, borderline intellectual functioning, and an inability to cope with the demands of being an adult).  The June 2002 examiner also observed that the Veteran was not motivated to give up his symptomatolgy since it served as basis for his disability claims, which the Veteran regarded as the only viable means of future financial support.  See also, May 2010 VA C&P examination report (noting that the Veteran's psychiatric presentation seemed to change over time, and may have reflected more his efforts to affect secondary gain that his true psychological status).  

Likewise, the March 2004 VA C&P examiner noted the inconsistencies related to the Veteran's in-service vehicle accident as he described it, as well as the absence of supporting evidence in the record.  The June 2009 VA C&P examiner shared a similar sentiment, noting that the Veteran did not cite the in-service vehicle accident as having produced a chronic psychiatric condition, nor was there evidence of record that it did so.  

Additionally, the March 2004 and May 2010 VA C&P examiners linked the Veteran's currently diagnosed psychiatric disorder to (1) his childhood experience of watching his mother get hit by a car as she attempted to cross the street; (2) his otherwise dysfunctional and traumatic upbringing; (3) borderline intellectual functioning, and/or (4) inability to cope with the normal demands of adult life.  In any event, and of particular significance, the Veteran himself attributed his psychiatric symptoms to chronic back pain and a dislike of crowds at the time of the June 2009 VA C&P examination, and not to any particular incident of service.  

The Board also finds that the Veteran has reported other incidents in service that he feels resulted in psychiatric disabilities.  These claimed in-service incidents lack credibility as well.  Notably, the Khobar Towers bombing occurred in June 1996, well after the Veteran was discharged from active duty in April 1991.  Thus, the Board notes that the Veteran could not have witnessed the attack as he claimed, nor could he have been tasked with retrieving casualties from this incident.  

The Board is aware that the JSRRC provided information in March 2008 in an effort to verify the occurrence of the Veteran's claimed stressors in this case, particularly as it pertained to a SCUD missile attack on Khobar Towers.  While the Veteran was insistent that he witnessed the destruction of the Khobar Towers, the JSRRC indicated that Khobar Towers was the main base for the VAANG's 1030th Engineer Battalion, of which the Veteran's 1033rd Transportation Company was a member.  Although a SCUD missile hit a military barracks in Al Khobar, a suburb of Dhahran, Saudi Arabia, in February 1991, the Board notes that the Veteran never provided specific information about the date of the attack he claimed to have witnessed, despite repeated requests to do so.  

It was only through the work of the RO on his behalf that a request was able to be submitted to the JSSRC.  Consequently, the Board finds that this claimed combat stressor (i.e., witnessing the destruction of the Khobar Towers and retrieving casualties) cannot serve as the basis for the application of 38 U.S.C.A. § 1154 since it occurred long after the Veteran was discharged from active service.  

Similarly, the Veteran failed to provide specific information about the claimed incident at the port of Jubail in which a car loaded with plastic explosives either exploded or might have exploded or the alleged convoy highjacking in which the Veteran was reportedly held at gunpoint.  In the Board's November 2007 remand order, the Veteran was requested to provide specific information about these claimed stressors.  He did not, despite also being advised that his failure to do so could result in actions adverse to his claim.  The March 2008 JSRRC request was devoid of information pertaining to these claimed stressors, in part because of the absence of specific information which could be used to corroborate these claimed stressors.  Accordingly, the Board finds that the Veteran did not engage in combat and his statements in this regard lack credibility.

Having found that the presumption of soundness applies in the case and that the Veteran did not engage in combat, the Board will focus now on whether the Veteran's currently diagnosed acquired psychiatric disorder is related to his period of active service or a service-connected disability.  For the reasons discussed below, the Board finds that the preponderance of the evidence is against a finding of service connection for an acquired psychiatric disorder under any theory of causation.

As noted above, the Veteran's STRs were completely negative for a diagnosis of or treatment for an acquired psychiatric disorder.  Additionally, the Veteran did not allege any diagnosis of or treatment for a psychiatric disorder before or in-service.  There was also no evidence of psychosis within one year after discharge from the Veteran's period of active service, and the first pertinent post-service evidence of record documenting a chronic psychiatric disorder was dated years after discharge from service.  
 
Although the Veteran was treated on an inpatient psychiatric basis in June 1993, no psychiatric diagnosis was rendered at that time.  Rather, the impression at the time of discharge from this period of hospitalization was "marital problems."  Similarly, the Veteran was diagnosed as having major depression in June 1993, but this diagnosis was attributed to the Veteran's reported chronic back pain and increased financial stress since losing his job.  Otherwise, the Veteran was diagnosed in May 2002 as having GAD and depressive disorder, nearly 10 years after discharge from active service. 

The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the lapse of years between discharge from active service and onset of the Veteran's chronic psychiatric disorders is evidence against the claim.  Furthermore, although the Veteran has a currently diagnosed acquired psychiatric disorder other than PTSD, the most probative evidence of record does not link this disability to his period of active service.  

On the contrary, VA and private examination reports of record attributed the onset of the Veteran's psychiatric disabilities at least in part to childhood, family, and financial stressors, as well as borderline intellectual functioning and an inability to cope with the normal demands of adulthood.  See VA and private records dated June 1993, May 2002, February, March, June, and July 2003, March 2004, June 2009, and May 2010.  These conclusions were further complicated by the Veteran's long-standing history of substance abuse.  See VA and private treatment records dated June 1993, May and June 2002, February and March 2003, March 2004, and June 2009.  Most recently, the VA C&P examiner concluded in June 2009 that the Veteran's moderate major depressive disorder, anxiety, and panic attacks were unrelated to his period of active service in the Persian Gulf.  Likewise, the May 2010 VA C&P examiner determined that the Veteran's currently diagnosed panic disorder with agoraphobia, GAD, and depressive disorder NOS, was not caused by or a result of the Veteran's period of active military service.

The Board finds the June 2009 and May 2010 VA C&P examination reports, in particular, to be highly probative evidence on the issue of service connection for an acquired psychiatric disorder other than PTSD because the examiners provided a rationale and relied on professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) before reaching these conclusions.  The Board also points out that the March 2004 examiner expressed doubts about the service-connected nature of the Veteran's psychiatric complaints and his inconsistent statements in this regard, and the June 2009 and May 2010 VA examiner's opinions "confirms these doubts."  

The Veteran has also submitted statements in support of the current claim in which he attributed his current acquired psychiatric disorder to his period of active service.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  

Here, the Veteran is capable of observing psychiatric symptoms and the Board ultimately finds the Veteran's statements in this regard to be competent.  But, he is not competent (i.e., professionally qualified) as a lay person to diagnose a psychiatric disability or offer an opinion as to the cause of such a disability, and its relationship to service, if any.  Significantly, the Veteran has also provided conflicting statements regarding the etiology of his psychiatric disorder, noting in June 2009 that it resulted from chronic, severe low back pain and a dislike of crowds.  See June 2009 VA C&P examination report.  Moreover, the competent, probative evidence of record, which includes VA C&P examination reports, is negative to the claim and service connection on a direct or presumptive basis is not warranted. 

Even assuming that the Veteran is competent to offer such diagnoses and etiological opinions, and the Board were to find such statements credible and probative, the Board finds that any such lay statements made by the Veteran in this regard is entitled to limited probative value since he lacks any medical training.  See 38 C.F.R. § 3.159(a)(1) (2010) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the lay statements of record are outweighed by the June 2009 and May 2010 VA C&P medical opinions.  In particular, the VA medical opinions were based on the professional expertise and training of the examiner, a physical examination of and interview with the Veteran, a review of the claims file and medical history, and a rationale was provided.  

The Board acknowledges that the July 2003 VA examiner attributed the Veteran's major depression at least in part due to his service in the Persian Gulf.  However, the Board finds that this opinion is entitled to limited probative weight as the examiner failed to cite to evidence of record or provide a complete rationale to support that conclusion.  See Nieves- Rodriguez, 22 Vet. App. at 304.  Furthermore, the examiner failed to acknowledge the extent to which the Veteran's turbulent childhood and other non-service-related factors contributed to his overall psychiatric picture, especially given the Board's determination that the Veteran's recitation of his in-service duties and claimed stressful events lacked credibility.  
As an alternative to establishing the second and third prong in Hickson, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of symptomatology in this case.  The Veteran's STRs were negative for a diagnosis of and treatment for an acquired psychiatric disorder.  While the Veteran was discharged from active duty in April 1991 following the expiration of his term of service, there was no separation examination report of record, nor was there any indication that he was afforded any such examination.  However, special orders dated April 1991 specifically indicated that the Veteran was "released from active duty, not by reason of physical disability" and subsequently reassigned to the 1033rd Transportation Company until March 1993, the terminal date of his reserve obligation.  

The Board is aware that the Veteran was diagnosed as having major depression in June 1993.  However, a careful review of this examination report revealed that the examiner attributed this diagnosis to the Veteran's reported chronic back pain and increased financial stress since losing his job.  The first pertinent post-service evidence of a chronic acquired psychiatric disorder was otherwise dated many years after discharge from service in May 2002.  To the extent that the Veteran currently relates his current psychiatric disorders to service, the Board finds that his statements, even if found competent, credible and probative, are outweighed by the VA medical opinions.  The June 2009 and May 2010 VA C&P examiners specifically opined that the currently diagnosed psychiatric disorders were not related to the Veteran's period of active service.  In support of these conclusions, the June 2009 examiner described the Veteran as "socially and vocationally dysfunctional" due to a combination of chronic depression and anxiety unrelated to service.  The examiner also noted that the Veteran appeared to be "characterologically inadequate" and a dependent individual incapable of meeting the demands of normal adult living.  The Veteran, by his own account, attributed his psychiatric symptoms at least in part to his chronic, severe low back pain and dislike of crowds, while the May 2010 VA examiner concluded the Veteran had a "very chaotic and dysfunctional childhood" which likely contributed to pathological characterlogic traits and poor coping skills in adulthood.  This, in combination with documented borderline intellectual functioning, made effective adaptation, coping, and social integration a challenge. The examiners considered the Veteran's lay statements in reaching these conclusions.  For the foregoing reasons, the Board finds that the June 2009 and May 2010 VA opinions are highly probative because they were based on a review of the history as the Veteran described it, a physical examination, and as a rationale was provided.  

As previously stated, entitlement to service connection requires a finding that there is a current disability that has a relationship to an in-service injury or disease.  In this case, there is competent medical evidence showing diagnosed psychiatric disorders other than PTSD, but the preponderance of the evidence is against finding that there is a link between these disabilities, which first manifested years after discharge from service, and the Veteran's period of active service.  The June 2009 and May 2010 VA examiners, in particular, did not link the current psychiatric disorders to active service.  Accordingly, the Board concludes that service connection for an acquired psychiatric disorder, to include GAD and MDD, is not warranted on a direct or presumptive basis and this claim, therefore, must be denied on these grounds.

The Board will also examine the  claim of service connection for an acquired psychiatric disorder on a secondary basis as it was reasonably raised by the evidence of record.  See June 2009 VA C&P examination report (noting that the Veteran attributed his psychiatric symptoms at least in part to his chronic, severe low back pain and dislike of crowds).  The Board construed this statement to suggest that the Veteran's acquired psychiatric disorder was secondary to his service-connected back disability.

The Board acknowledges that there is competing evidence of record concerning the relationship between the Veteran's acquired psychiatric disorder and his service-connected back disability.  In June 1993, the Veteran told a VA physician that he had increased back pain; however, the physician did not specifically opine that the Veteran's major depression was secondary to his back condition.  The June 2009 VA C&P examiner noted that the Veteran attributed these symptoms at least in part to his chronic, severe low back pain and dislike of crowds.  The examiner provided no rationale to support this contention and instead recorded the Veteran's thoughts on the etiology of the currently diagnosed psychiatric disorders.  See Howell, 19 Vet. App. at 539 (noting that bare transcription of lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

In the alternative, the May 2010 VA C&P examiner found that "there is also no credible evidence to support the contention that these [psychiatric] disorders are proximately due to other service-connected conditions, or have in any way been aggravated by the service-connected conditions."  In reaching this conclusions, the examiner noted that the Veteran had several psychiatric diagnoses over the years, including anxiety, affective, and cognitive disorders.  According to the examiner, a review of the record revealed that periods of affective instability were transient and appeared to be related to psychosocial disruptions, such as marital strife, combined with overall general poor coping skills and ingrained characterlogical traits, rather than a chronic, recurring and remitting affective disturbance.  The examiner further observed that the Veteran's presentation seemed to change over time, and may have reflected more his efforts to affect secondary gain that his true psychological status.  

The examiner relied on a review of the claims file, interview with the Veteran, an "extensive" discussion of the evidence, including many psychiatric diagnostic interviews, psychiatric and psychological treatment records, psychiatric C&P examination reports, SSD examinations, and "more than 20 years of clinical experience. . ." in reaching these conclusions.

Although both the June 2009 and May 2010 VA C&P examiners are competent to offer an opinion on the issue of secondary service connection and these opinions are likewise credible, the Board finds that the May 2010 opinion is entitled to greater probative weight.  In this regard, the May 2010 examiner's opinion was based on his professional expertise and training, a physical examination of and interview with the Veteran, a review of the claims file and medical history, and a rationale was provided for the opinion.  

In contrast, the June 2009 examiner offered no rationale to support the opinion provided.  See Nieves- Rodriguez, 22 Vet. App. at 304.  The Board acknowledges, however, that the Veteran is capable of observing psychiatric symptoms and the Veteran's statements in this regard are competent.  But, he is not competent (i.e., professionally qualified) as a lay person to diagnose a psychiatric disability or offer an opinion as to the cause of such a disability, and its relationship to service or a service-connected disability, if any.  See Davidson, 581 F.3d. at 1315.  Moreover, even if the lay statements offered by the Veteran were found to be competent, credible and entitled to probative weight, the Board finds that they are outweighed by the May 2010 VA C&P opinion.  The May 2010 VA C&P opinion was based on the professional expertise and training of the examiner, a physical examination, a review of the medical history, and a rationale was provided for the opinion. 

In light of the evidence described in detail above, the Board finds, therefore, that the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder must also be denied on a secondary basis.  In summary, the Board points out that there is no evidence to show a diagnosis of or treatment for an acquired psychiatric disorder in service or within one year after discharge from service.  The Veteran's acquired psychiatric disorder was not diagnosed until many years after service and may not be presumed to have been incurred in service.  Moreover, the weight of the probative evidence is against finding that the Veteran's acquired psychiatric disorder is proximately due to, the result of, or aggravated by a service-connected disability.  Accordingly, the Board finds that the criteria for entitlement to service connection for an acquired psychiatric disorder, to include GAD and MDD, are not met under any theory of causation.  Accordingly, the Veteran's claim is denied.

II.  TDIU

The Veteran also contends that he is entitled to a total disability rating based on individual unemployability.  The central inquiry is whether the Veteran's service-connected disability alone is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 
   
The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2010).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).
 
A careful review of the Veteran's claims file revealed that he has a single service- connected disability, degenerative arthritis of the lumbar spine.  The Veteran's lumbar spine disability was evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective April 24, 1991.  Effective September 21, 2005, the Veteran's lumbar spine disability was increased to 20 percent disabling under Diagnostic Code 5242.  In light of this single rating, the Veteran's service-connected back disability does not satisfy the threshold level of severity for consideration of a total disability rated based on individual unemployability.  See 38 C.F.R. § 4.16(a) (requiring that a single disability shall be ratable at 60 percent or more to be eligible for TDIU).

According to 38 C.F.R. § 4.16(b), extraschedular consideration of TDIU claims should be submitted to the Director, Compensation and Pension Service, in instances where a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Here, however, the Board finds that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration is not warranted in this case.

As noted above, the Veteran was awarded Social Security Disability benefits, effective March 5, 2002.  The primary diagnosis listed in these documents was affective/ mood disorder with a secondary diagnosis of organic mental disorder. The Veteran was afforded private psychological examinations in connection with his application for SSD benefits.

For instance, the first such evaluation occurred in June 2002.  The Veteran indicated at that time that he sought disability benefits for depression, among other conditions.  It was noted that the Veteran quit school in the eleventh grade and eventually obtained his GED.  The Veteran described his childhood as difficult due to his father's alcoholism.  The examiner noted that the Veteran most recently worked for a corporation until 2002, at which time he quit due to vision problems.  The examiner also noted that the Veteran held at least three different jobs prior to that time, none lasting more than 18 months.  Following a mental status examination, the Veteran was diagnosed as having dysthymic disorder.  The examiner recommended the Veteran for further psychiatric treatment.     

The Veteran was afforded a follow-up psychological evaluation in June 2003 in connection with his receipt of SSD benefits.  The Veteran was last employed at a truss plant for four or five years (until two years prior to the examination).  He quit due to "medical reasons" and then worked at a body shop for one year.  He also worked with another private company for about one year.  The examiner noted that the Veteran was "very confused and disoriented" during the examination.  The impression was cognitive disorder, not otherwise specified, and recurrent major depression with psychotic features.  The examiner also noted the Veteran's past history of an in-service head injury and concluded that he presented as "someone who does have an organic impairment."  The examiner recommended additional psychiatric and neurological care.  A follow-up examination in July 2003 described the Veteran as an individual whose cognitive functioning fell in the mild mental retardation range.  The examiner also noted evidence of deteriorated cognitive functioning at that time.  These private records, along with his application for SSD benefits and other VA treatment records generated contemporaneously in time also revealed the Veteran's subjective complaints of back pain.

The Veteran reported having progressively worsening back pain at the time of a September 2005 VA general medical examination.  He also reported having weekly flare-ups of moderate intensity for one or two days.  The Veteran used a brace and one cane for walking.  A physical examination revealed the Veteran to have an antalgic gait, but the Veteran's spine was described as normal and no evidence of ankylosis was found.  The examiner noted, however, that the Veteran's back pain had severe effects on his ability to perform chores, shop, drive, or exercise.  He was unable to participate in sports and he encountered "severe" effects with respect to recreation and traveling.  He also experienced moderate effects with respect to his ability to bathe, dress, and toilet himself.   There was a mild impact on feeding, but no impact on grooming.

The Veteran was also afforded a VA C&P spine examination in October 2005.  He reported having pain and limited motion as well as severe weekly flare-ups which lasted two to three days in duration.  According to the Veteran, flare-ups resulted in greater pain and an additional loss of range of motion.  Aggravating factors for his flare-ups included overexertion, bending, twisting, stress, and fatigue.  The Veteran reported that he used a brace and one cane for walking, but that he was unable to walk more than a few yards.  A physical examination revealed normal gait and no evidence of abnormal spinal curvature or ankylosis.  Evidence of moderate spasm, guarding, painful motion, and tenderness was noted.  The impression was degenerative joint disease with spasms and limitation of motion.  It was further noted that the Veteran's back pain resulted in moderate limitation in chores, shopping, exercise, recreation, and traveling, as well as mild effects on his ability to bathe, dress, and toilet himself.  Although he was prevented from playing sports, there was no impact on feeding and grooming.

Neither of these examination reports nor the other objective evidence of record showed, however, that the Veteran was incapable of obtaining or maintaining substantially gainful employment due solely to his service-connected back disability taking into account his GED.  While the examination reports indicate that he has moderate to severe impairment in actives, there is no indication that he is totally disabled as a result of the service-connected disability.  In addition, it is noted that the Veteran reported in his TDIU claim that he was unable to work due to multiple disabilities.  He also indicated in a written statement of May 2002 that his legs would give out when he ran crews and built roof trusses and he would sometimes have bad back pain.  In addition, he had very bad vision in his right eye and was concerned that he would cut off his own fingers or those of another person.  He has not reported that he lost a job due to his service-connected back condition or that he was not hired for a position due to his service-connected back condition.  Under these circumstances, the Board finds that referral for extraschedular consideration is not warranted.  

The record reflects that the Veteran experiences multiple disabilities that affect his employability and that his non-service-connected psychiatric disorders are primarily responsible for his inability to work.  Consequently, the Board finds that the Veteran is not unemployable as a result of only his service-connected back disability alone.  In rendering this decision, the Board notes that consideration cannot be given to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  As the preponderance of the evidence is against a finding that the Veteran is unemployable solely as the result of his service- connected disability, the Board finds that a total disability rating based on individual unemployability is not warranted on a schedular basis and that referral for extraschedular consideration is not warranted.  Accordingly, the claim is denied.

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (West 2002); Gilbert, 1 Vet. App. at 54-55; Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of letters dated May and September 2002 that fully addressed the notice elements and was sent prior to the initial AOJ decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the service connection claim for a psychiatric disorder on a direct and presumptive basis, and of the Veteran's and VA's respective duties for obtaining evidence.  He was advised of the information and evidence needed to substantiate his claim of entitlement to TDIU.  The Veteran was also provided with additional notice in March 2006 pursuant to the Court's decision in Dingess of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal.  The Veteran's claim was readjudicated following this notice by way of a supplemental statement of the case (SSOC) dated March 2011.  

The Board is aware that the issue of secondary service connection was reasonably raised by the evidence of record, even though the Veteran did not explicitly raise this theory of causation on his own account.  See June 2009 VA C&P PTSD examination report (noting that the Veteran attributed his anxiety in part to his back pain).  The Board notes that the Veteran is service-connected for a back disability.  The Board also notes that it is obligated to address all potential theories of causation reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran in this case was provided with some, albeit incomplete, notice of the information and evidence needed to substantiate his service connection claim on a secondary basis.  See March 2011 SSOC.  Although the RO failed to specifically cite to 38 C.F.R. § 3.310, it nevertheless indicated that the examiner found that a psychiatric disability was not secondary to the service-connected back disorder.  See Hickson v. Shinseki, 23 Vet. App. 394, 401 (2010) (noting that there is no requirement that the RO list every law it considered when rendering a decision).  

Furthermore, the Veteran has not alleged, nor does the record reflect, a violation of 38 C.F.R. § 20.903(b) by improperly considering a law that the RO failed to consider without first notifying him and giving him an opportunity to respond.  In this regard, the Board points out that the RO did in fact consider application of 38 C.F.R. § 3.310 as evidenced by the March 2011 SSOC.  The Veteran was afforded an opportunity to respond to the SSOC, but submitted no additional information in support of his claim on this point following the issuance of the SSOC.  In addition, the Board observes that 38 C.F.R. § 20.903(b) was recently amended to eliminate notice procedures required when considering a law not previously considered by the AOJ.  See 76 Fed. Reg. 17544 (March 30, 2011).  For the foregoing reasons, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, there is no prejudice to the Veteran as his statements raised the issue of secondary service connection.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Disability records were also obtained and associated with the claims file.  

The Veteran was afforded VA examinations in connection with the current service connection claim.  Most recently, the May 2010 examiner evaluated the Veteran's psychiatric disorder in conjunction with his prior history (including in connection with his service-connected back disability), described it in sufficient detail so the Board's evaluation of it was an informed one, and provided an opinion with a supporting rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
  
As noted above, the Veteran's claims were previously before the Board in November 2007 and February 2010 and remanded at that time for additional evidentiary development to include identifying and obtaining outstanding private and VA treatment records, as well as affording the Veteran a VA examination.  The outstanding VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA examination in May 2010.  The Veteran does not allege, nor does the record reflect, that the examination was deficient in any manner.     
  
In the Board's November 2007 remand order, the Veteran was also instructed to identify the names, addresses, and approximate dates of treatment for the claimed disabilities (both VA and private) from 1991 to the present.  The Veteran identified no such pertinent records at any time following either remand order or the subsequent July 2009 and March 2011 SSOCs, nor did he complete the required authorization forms to allow VA to obtain any records on his behalf.  Accordingly, the Board finds substantial compliance with the November 2007 and February 2010 remand orders.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  The Board also finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder and major depressive disorder, is denied.

Entitlement to a total disability rating based on individual unemployability is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


